THOMPSON, Associate Judge,
dissenting:
Hours into his interrogation by police during the night of May 7-8, 2005, appellant Dorsey invoked his Fifth Amendment rights to counsel and to remain silent, in words as unambiguous as imaginable: “I want to talk — I need to talk to a lawyer now” and “I don’t want to talk no more. I’m not saying nothing else.” It is shocking, this many years after Miranda,1 that, *1207without missing a beat, the detective who heard him make those unequivocal statements continued questioning him and urging him to incriminate himself. Thereafter, for the rest of the night, Mr. Dorsey remained in the interrogation room, handcuffed to a chair, and detectives re-appeared to question him again in the morning, before he at last was taken to a holding cell, where he was able to lie down and get some sleep. There can be no dispute that Mr. Dorsey’s Miranda rights were violated; as to that, there is no issue.2
What is in issue, of course, is whether Mr. Dorsey nevertheless was subject to the further questioning that occurred on the afternoon of May 8, 2005 — when he confessed to assaulting and robbing street vendor Vassiliki Fotopoulous — on the ground that, after a several-hour break in the interrogation, he “initiated” that further conversation with the detectives within the meaning of the Supreme Court’s holding in Edwards v. Arizona, 451 U.S. 477, 484-85, 101 S.Ct. 1880, 68 L.Ed.2d 378 (1981) (holding that once an accused has “expressed his desire to deal with the police only through counsel, [he] is not subject to further interrogation by the authorities until counsel has been made available to him, unless the accused himself initiates further communication, exchanges, or conversations with the police”). We must also decide whether, when Mr. Dorsey was questioned by the detectives on the afternoon of May 8, he validly waived the Fifth Amendment rights he had earlier invoked.
In his opinion for the majority of the en banc court, Judge Glickman has painstakingly summarized the Supreme Court jurisprudence that governs our attempt to resolve these issues. I agree with much of his skillful and elegant exposition. It is not at all clear to me, however, that Edwards and its progeny necessitate an elaborate analysis of whether an accused’s reopening of a dialogue with police was a “true” initiation. I have in mind the expression of “doubt” by the plurality in Oregon v. Bradshaw, 462 U.S. 1039, 103 S.Ct. 2830, 77 L.Ed.2d 405 (1983), that it would be “desirable to build a ‘superstructure of legal refinements around the word “initiate.” ’ ” Id. at 1045, 103 S.Ct. 2830.3 I *1208also am not persuaded that an elaborate analysis of whether there was a “true” initiation adds anything of value to the required analysis of whether a suspect’s decision to countermand his previous invocation of his Fifth Amendment rights and to confess was made voluntarily (as well as knowingly and intelligently).4 After all, the ultimate aim of Edwards is the suppression of “coerced confessions.” Maryland v. Shatzer, 559 U.S. 98, 130 S.Ct. 1213, 1220, 175 L.Ed.2d 1045 (2010) (“[T]he benefits of the [Edwards ] rule are measured by the number of coerced confessions it suppresses that otherwise would have been admitted.”).5 I believe Judge Reid’s critique of the majority opinion is on target, and I join her dissenting opinion.
That said, the major impetus for my dissenting opinion is that I find myself unable to agree with the majority’s conclusions (1) that Mr. Dorsey’s request to resume speaking with the detectives was “reasonably attributable” to the detectives’ earlier improper interrogation and (2) that Mr. Dorsey did not knowingly and intelligently waive his Miranda rights.6 For purposes of my analysis in this dissenting opinion, I will assume, despite the misgivings I have described, that, in order to meet its burden of showing that when Mr. Dorsey called out from his holding cell and said that he wanted “to tell what happened,” he made a valid initiation of a further conversation with the detectives, the government must show that Mr. Dorsey’s decision was in no way the delayed product of the earlier, improper post-invocation interrogation. The government also has the burden of establishing that when Mr. Dorsey spoke with detectives on the *1209afternoon of May 8, he made a voluntary, knowing, and intelligent waiver of his rights.
In my view, the majority opinion has, in a “noble attempt to vindicate important legal principles, ... misinterpreted and exaggerated the essential and dispositive facts of this case.” Collazo v. Estelle, 940 F.2d 411, 427 (9th Cir.1991) (en banc) (O’Scannlain, J., dissenting). In particular, as I explain below, the majority opinion fails to appreciate that the aspect of the improper interrogation that had a perceptible impact on Mr. Dorsey had abated before he told the detectives that he wanted to speak with them again and to confess. The opinion also ascribes unwarranted significance to the aspects of the improper interrogation to which Mr. Dorsey showed himself to be immune. In addition, the opinion sees linkages between Mr. Dorsey’s confession and the improper interrogation which simply are not there— linkages which Mr. Dorsey’s own statements belie.7 Finally, the opinion fails to give due regard to the ‘“particular facts and circumstances’” that are determinative of whether a valid waiver occurred, “‘including the background, experience, and conduct of the accused.’” Edwards, 451 U.S. at 482, 101 S.Ct. 1880.
I.
I begin with a brief recap of the chronology of what occurred in this case and then a description of essential facts about Mr. Dorsey’s background, experience, and conduct. Mr. Dorsey was held in the interrogation room, handcuffed to his chair (except when he was allowed to use the bathroom), for about thirteen hours. For most of that time — nine or ten hours — he was left alone in the room, but detectives questioned him at various points during the evening of May 7, during the wee hours of the morning of May 8, and just before he was allowed to go to a holding cell to rest at about 9:15 on the morning of May 8. During the entire time, Mr. Dorsey never incriminated himself; rather, he told the detectives repeatedly that he “didn’t do nothing” and — over a dozen times— that he would just “go to court.” Between 3:30 and 4:00 p.m. on May 8, which was about seven hours after he was taken to the holding cell where he was able to get some sleep, he called out and asked to talk to Detective Ross, saying that he wanted to “tell what happened.” He was brought back to an interrogation room, where he admitted to Detective Crespo (whom Mr. Dorsey had seen in a hallway and asked to join the interview) and Sergeant James Young (who had not interrogated Mr. Dorsey earlier) that he assaulted and robbed Ms. Fotopoulous. The interrogation (including the many hours Mr. Dorsey spent alone in the interrogation room8) and the confession were videotaped in their entirety-
*1210The record includes a number of other essential facts. First, Mr. Dorsey was, as the trial court found, a “seasoned veteran” of criminal proceedings. As Mr. Dorsey agreed, his record showed that he had “been around the block a couple times.” By the time of his interrogation in this case, he had at least ten prior convictions, had been arrested over thirty times before, and on other occasions had been questioned by police as a suspect but not charged. Although Mr. Dorsey told a detective at one point that the last time he went to jail was 1995, he also acknowledged that he had “been in jail lots of time,” had been “locked up quite a bit,” and had “been doing time ... a long time ... Years, trust me.”9 He had been convicted of a succession of serious crimes: prison breach, second-degree theft, unlawful entry, taking property without right, assault with a dangerous weapon, a Bail Reform Act violation, felony grand larceny, burglary, possession of burglary tools, and breaking into a dwelling with intent to steal. When asked to look at the PD-47 advice-of-rights card and to let Detective Ross know if he had “any problems” understanding it, Mr. Dorsey brushed off such a notion, saying, “No, I’m used to that.” Mr. Dorsey was so familiar, it seems, even with the police location in which he was being held, that when Detective Ross said that he would allow Mr. Dorsey to go to the cellblock to get some rest, Mr. Dorsey asked whether he could “go to Central Cellblock.” Mr. Dorsey agreed with Detective Ross that he (Mr. Dorsey) “kn[e]w the [police] districts ... probably better than half the cops out here.”
Second, Mr. Dorsey was not intimidated by the detectives’ questioning or by being in custody.10 I am not sure how many of my colleagues have watched the entire thirteen-plus-hour video recording of what transpired in the interrogation room before Mr. Dorsey was taken to his holding cell; I believe that any who did not watch the entire recording have been deprived of an important part of the record, which shows, in a way the paper transcript cannot, the generally polite, conversational and relaxed tone of the exchanges between the detectives and Mr. Dorsey. The video recording also shows how impervious Mr. Dorsey appeared to be to the detectives’ questioning and cajoling (denying over and over again that he had been in the Foggy Bottom area on the day of the robbery, that he still owned a green bicycle, that he carried a backpack, and that he wore a knit cap, and that he “robbed a old woman”). In addition, as even the written transcript makes clear, Mr. Dorsey skillfully parried the detectives’ statements and questions by challenging the premises of what they said,11 or, when they insisted that he was not telling the truth, lobbing his own accusations that they were lying.
When Detective Ross told Mr. Dorsey that he was “getting ready to go at [Mr. Dorsey] hard,” Mr. Dorsey seemed undis*1211turbed, replying, “All right. Go ahead.” Even thereafter, Mr. Dorsey’s exchanges with the detectives included light-hearted banter. At one point, Mr. Dorsey and Detective Ross talked about Ross’s needing a shoe shine (“Q: I could use shine right now, huh? Look at that. A: Yeah, you could use one.... You could save them.”). At another point, Detective Ross and Mr. Dorsey exchanged a “fist bump” after the detective told Mr. Dorsey he would have to “give [the detective] some love” for the cleverness of one of the detective’s questions, when Mr. Dorsey could not answer the question. And at still another point, Mr. Dorsey had an exchange with one of the officers about whether the officer could bring Mr. Dorsey champagne rather than water (“Q: Can I get some water? ... A: Just water? ... No champagne or nothing? A: Yeah, you got some? Q: Yeah, I can get you some.”).
The ease Mr. Dorsey felt in the interrogation room continued in the holding cell (a place to which Mr. Dorsey repeatedly asked to be taken. He repeatedly urged the detectives to “]j]ust put me back there [i.e., in the eellblock] and we’ll go to court. You know, I’m used to that.... I’m used to that anyway.”). As Mr. Dorsey acknowledged during the suppression hearing, he was not “intimidated by being in a jail cell.” He even observed that, having lost his belongings during a recent eviction, he didn’t “mind going to jail” or “doing time.”
Third, Mr. Dorsey was familiar with and cynical about police interrogation techniques. He observed at one point during the interrogation that Detective Ross, the lead detective, was “trying everything in the book,” and he told the detective, “You’re playing with me.” As Detective Ross goaded Mr. Dorsey to give a DNA sample, and Mr. Dorsey said repeatedly that he would do it if he had a lawyer, Mr. Dorsey explained that he would do so only under that condition because he had “seen police do a lot of crazy stuff[.]” Mr. Dorsey pronounced as “bullshit” Detective Ross’s statement that he could prove that Mr. Dorsey robbed Ms. Fotopoulous through DNA. He told the detective that when he finally got to court, he would say, “Officer, you know what, you lied.” And during the interview on the afternoon of May 8 when he confessed, Mr. Dorsey told the detectives that he knew his interrogators had been lying about the evidence they claimed to have against him (saying, “I know you all ain’t have no case on me”). He referred again to “all that bullshit” the detectives had claimed to have, explaining, “I’ve been in the system and all. I know.” At the suppression hearing, he agreed that what he meant by the foregoing statement was that he had “been in the system long enough that [he] didn’t believe what the police had been telling [him] the night before.”
Fourth, the video recordings make clear that the aspect of the custodial interrogation that caused Mr. Dorsey discomfort was not the persistent questioning itself, or the detectives’ claims about the evidence they were building against him, but his inability to lie down to sleep.12 Mr. Dorsey pleaded with the detectives to be taken down to the eellblock, saying — by my count, at least twenty times — some variation of “I just want to lay, I just want to lay down. I want to lay down” or “I’m ready to go to sleep.” During the several hours when Mr. Dorsey was left alone in the interrogation room, he sometimes maneuvered to the floor and lay down there, *1212arm raised and still handcuffed to the chair in which he had been sitting. As I have observed previously, his discomfort at those times, and as he tried to sleep while sitting up in an unforgiving chair, is palpable. Notwithstanding, Mr. Dorsey never wavered from his claim of innocence before he was finally allowed to go to the holding cell to get some rest.
II.
Upon the record I have described, my colleagues in the majority posit that “[i]t would be implausible to maintain that the temporary respite in his holding cell nullified the impact of the improper post-invocation interrogation.” Quite to the contrary, what I think the video recordings and the entire record make clear is that the only perceptible impact of the improper post-invocation interrogation on Mr. Dorsey was the extreme discomfort of being unable to lie down and sleep. That discomfort, which did not bring him to the point of confessing, had abated by the time Mr. Dorsey called out to detectives to arrange the interview in which he confessed. A rested and visibly refreshed Mr. Dorsey sat down with detectives for that interview. My colleagues in the majority cite the “common-sense premise ... that the pressures of custodial interrogation only ‘increase as custody is prolonged.’ ” Ante, 1198 (quoting Minnick v. Mississippi, 498 U.S. 146, 153, 111 S.Ct. 486, 112 L.Ed.2d 489 (1990)).13 But reliance on that generalization in this case simply ignores the record. The record here shows that the real coercive pressure of interrogation subsided once Mr. Dorsey was returned to a holding cell and allowed to recline and sleep.14
*1213Relying on another generalization, the majority opinion declares that “[i]n the few hours Dorsey was given to sit and stew in his cell, he continued to be ‘cut off from his normal life and companions, thrust into and isolated in an unfamiliar, police-dominated atmosphere.’ ” Ante, 1198 (quoting Shatzer, 130 S.Ct. at 1220). That language no doubt accurately portrays the circumstances facing many accused individuals who have been taken into police custody, but it surely exaggerates Mr. Dorsey’s situation. As the discussion above shows, the police-dominated atmosphere in which Mr. Dorsey was held and questioned was not unfamiliar to him. It was, to the contrary, one part of his normal life; he was, as he said, “used to that.”15 While in the holding cell, Mr. Dorsey had time for “further deliberation in familiar surroundings.” Shatzer, 130 S.Ct. at 1221.
In the principal thrust of their effort to explain their conclusion that Mr. Dorsey’s decision to resume speaking with the detectives was a product of the improper interrogation, my colleagues in the majority purport to discern in Mr. Dorsey’s confession the influence of the themes the detectives had pursued in their post-invocation exchanges with him. They cite Mr. Dorsey’s remark, “If that would have happened to my mother, man”; his statement that he was “a little tipsy nipsy like, you know, drinking” at the time of the robbery; his statement that he felt “bad” about hitting Ms. Fotopoulous and his explanation that he “might as well ... just get it off [his] chest”; and his comment that he would “take the robbery” but did not want “no whole lot of extra charges.” They trace these statements to Detective Thompson’s post-invocation references to Mr. Dorsey’s mother and Mother’s Day and to whether Mr. Dorsey’s mother had ever been robbed; to Detective’s Thompson’s suggestion that Mr. Dorsey should take the opportunity to explain that he was drinking or on drugs when he committed the robbery; to the detectives’ urging Mr. Dorsey to “show remorse”; to Detective Thompson’s comment that “[a]ny decent person would want to get this off [his] chest”; to Detective Thompson’s advice that Mr. Dorsey should confess to- police so as to “minimize” the charge against him to “straight robbery,” rather than go to court, where all the evidence would be “stacked up against [him]”; and to Detective Ross’s statement on the morning of May 8 that prosecutors would “up the charges” if Mr. Dorsey did not tell the truth.
Our case law heretofore has taken the approach that we need not “totally eliminate the possibility” that something police officers improperly said or did, after a suspect invoked his Miranda rights, remained in his memory when he decided to *1214resume speaking with police. See Riley v. United States, 923 A.2d 868, 884 n. 17 (D.C.2007). But even on the assumption that we are obligated to attempt such “metaphysical unscrambling,”16 what the majority opinion does not consider is that even before Mr. Dorsey invoked his Miranda rights, the detectives had already taken the same approaches to try to convince Mr. Dorsey to confess. Prior to Mr. Dorsey’s invocation of his rights, Detective Ross mentioned to him that the next day was Mother’s Day, said, “You wouldn’t want to see anything happen to your mother, would you?” and added, “So don’t you think [Ms. Fotopoulous was] somebody’s mother?” Prior to Mr. Dorsey’s invocation of his rights, Detective Ross also suggested that Mr. Dorsey blame his conduct on substance abuse, saying, “I think you were out of control because of some drugs.” Prior to Mr. Dorsey’s invocation of his rights, Detective Ross asked Mr. Dorsey whether he “really wantfed] to go into a courtroom — facing what you got over here — and roll the dice” with what would be presented there. My colleagues do not explain why — on the dubious assumption that these interrogation techniques had any effect at all on the veteran Mr. Dorsey — we should assume that it was the improper post-invocation efforts, rather than the almost identical post-invocation efforts, that had that effect. This omission is particularly critical since, during the post-invocation interrogation, Mr. Dorsey said that he was “tired as shit” and that his attention and focus were not on the detectives’ recitations and needling, but on his need for sleep and physical comfort. (Q: “Something on your mind? A: Yeah, sleep.”). Indeed, as the interrogation wore on, Mr. Dorsey was barely listening to Detective Thompson’s entreaties; his only reply to Detective Thompson’s statement that he should “[d]o the right thing” by confessing was the non-sequitur, “Wasn’t he [Detective Ross] supposed to bring me some [paper] shoes[?]”
Moreover, early during the May 7 interrogation, Mr. Dorsey told the detectives repeatedly that he was an alcoholic and that he drank “every day” (an explanation he repeated verbatim during his confession). For that reason, his statement during his confession that he had been drinking the day of the robbery therefore cannot reasonably be thought to demonstrate that his decision to speak to the detectives was the product of post-invocation interrogation. Notably, nowhere in his confession did Mr. Dorsey claim to have been under the influence of drugs or in need of drug treatment on the day of the robbery, as the detectives had suggested he might do.17 And, rather than claim, as Detective Thompson had suggested, that he was not in his “right mind” on the day of the robbery, Mr. Dorsey focused on the fact that he simply did not know that Ms. Fotopoulous was “that old” when he acted. During the confession, the detectives asked Mr. Dorsey whether he knew then how old Ms. Fotopoulous was. Mr. Dorsey responded, “80s or something,” but — importantly—I do not see in the transcripts or hear in the videotaped recordings that the detectives ever gave Mr. Dorsey that information.
It is true that Mr. Dorsey answered “Yeah” when detectives asked him, during the interview on the afternoon of May 8, *1215whether he felt remorseful (although he never used the word “remorse” himself), and he said he felt “bad” when detectives asked, “How do you feel about what happened?” 18 But he also told Detective Crespo that he already “felt bad after I done it, you know, before, you know”;19 i.e., Mr. Dorsey regretted his actions even before the detectives urged him to “show” remorse. In saying that he “might as well just ... get it off [his] chest,” Mr. Dorsey did use the common expression that Detective Thompson had used.20 But even accepting the post hoc ergo propter hoc assumption that Mr. Dorsey was parroting Detective Thompson’s expression, on this record, I believe that if Mr. Dorsey’s decision to confess to obtain such relief can be traced to the interrogation, it is most reasonably attributable to the respected Detective Crespo’s (pre-invocation) words. Detective Crespo had urged that, for Mr. Dorsey “to try to feel better about what’s probably going on in [his] head,” he should talk to Detective Crespo (“if there’s somebody you’re going to talk to, I hope it would be me”) or to Detective Ross (who, Crespo said, was a “good man,” for whom Crespo could “vouch”). It is telling that wben Mr. Dorsey called out and said that he wanted to tell what happened, he specifically asked for Detective Ross, and then called out to Detective Crespo to say that he wanted to confess.
Detectives Crespo and Young specifically asked Mr. Dorsey why he decided to tell them what happened (“What actually brought you to the point where you wanted to, to tell us what actually happened now?”). Mr. Dorsey responded, “I was just sitting in that cell thinking about what I did,”21 and then uttered the words “go to jail” and “I’ll probably never get out again,” followed by, “I might as well just go on and come clean with you, you know, just get it off my chest.” Thus, Mr. Dorsey’s explanation for why he decided to speak to the detectives and tell them what happened was that he had time for reflection on the wrong he had committed. And, in linking his statement about “go[ing] to jail” and “probably never get[ting] out again” with his statement that he “might as well just ... get it off my chest,” Mr. Dorsey seemed to say that, having reflected on the probability of a very long prison sentence, he decided he had nothing to lose from choosing the re*1216lief of “getting it off his chest.” Importantly, a very long prison sentence was something Mr. Dorsey, not the detectives, had predicted. During the interrogation, Mr. Dorsey commented that because he is a black man (“I’m black, you know”) and the victim was a “white lady,” he was going to get a sentence of “70, 80 years anyway,” whether he confessed or went to court and lost, so “what the hell” and “if I lose, I lose.” Detective Thompson had responded, “I’m not saying you’re going to get 70, 80 years ... you said that.”
Mr. Dorsey’s own statements also provide a sufficient reason to reject the reasoning that his decision to initiate a further conversation with the detectives was the product of Detective Thompson’s post-invocation advice that he should “minimize” his situation by admitting to “straight robbery.” Far from “minimizing” so that “all that shit would not have to be shown” (as Detective Thompson had urged), Mr. Dorsey’s confession included a detailed account and a demonstration of how he pushed, hit and kicked Ms. Foto-poulous and held her down. Moreover, Mr. Dorsey acknowledged during the May 8 interview that he knew the detectives were “not in charge of what happens to [him]” and that it was not their job to “determine what happens to [him].”22
Nor is there any basis for thinking that Mr. Dorsey decided to resume talking to the detectives because of their claims, during the improper interrogation, to have compiled additional incriminating evidence against him.23 He had accused his interrogators of lying, expressing that he knew from experience that the police often fabricate to try to obtain confessions, and he told the detectives to whom he confessed that he knew “you all ain’t have no case on me.” Further, he told Detective Crespo, “I know y’all ain’t have shit on me.24 I just wanted to get it off my chest anyway.... [A]ll that bullshit.... I’ve been in the system and all. I know.” Of course, quite apart from the case the detectives said they were building, Mr. Dorsey knew, both from his pre-arrest discussion with his employer (who said, “[Y]ou know your picture [is] on the TV?”) and others and from his pre-invocation discussion with Detective Crespo, that people who knew Mr. Dorsey and had seen the surveillance videotape of the robbery — which Mr. Dorsey understood was “all over T.V.” — thought that the assailant shown on the tape was Mr. Dorsey. Upon Mr. Dorsey’s having time for reflection, that knowledge no doubt informed his view, that he might as well confess since he was likely to spend a long time in jail anyway.
In short, especially when viewed in the light most favorable to sustaining the trial court’s denial of Mr. Dorsey’s suppression motion, the record provides no substantial basis for attributing Mr. Dorsey’s decision to resume speaking with the detectives to the improper interrogation rather than to the reasons Mr. Dorsey himself described, *1217and no basis for declining to recognize Mr. Dorsey’s statement that he wanted to “tell [the detectives] what happened” as a valid initiation under Edwards.25
III.
Nor does the record support any reasonable doubt that Mr. Dorsey knowingly and intelligently waived his rights to remain silent and to be questioned only with counsel present. The jumping-off point for the majority opinion’s discussion of the knowing-and-intelligent-waiver issue is the statement that for there to be such a waiver, “the suspect must have been ‘aware that his right to remain silent would not dissipate after a certain amount of time and that police would have to honor his right to be silent and his right to counsel during the whole course of interrogation,’ ” ante, 1191 (quoting Berghuis, 130 S.Ct. at 2262), and must have known that his Miranda rights could ‘“be invoked at any timé.’ ” Ante, 1191 (quoting Berghuis, 130 S.Ct. at 2264).26 The majority opinion suggests that Mr. Dorsey could not have had this knowledge because, when he invoked his rights to counsel and to remain silent, the detectives ignored him and continued the interrogation. I disagree. As I ex*1218plain below, even viewed with adherence to our judicial duty to “indulge every reasonable presumption” against a suspect’s waiver of his rights, Johnson v. Zerbst, 304 U.S. 458, 464, 58 S.Ct. 1019, 82 L.Ed. 1461 (1938), the record amply establishes that Mr. Dorsey had the requisite comprehension and knowledge.
To begin with, the record shows that Mr. Dorsey understood he could request a lawyer even after he had signed the PD-47 advice-of-rights card waiving his rights to remain silent and to be interrogated only with counsel present. When — sixty-four pages into the transcript of the interrogation — Detective Ross asked Mr. Dorsey whether he would be “willing to take a polygraph,” he answered, “If I got a lawyer, yeah,” and he agreed with Detective Ross that he was “putting caveats on things now.” Later, when Detective Ross raised the issue of whether Mr. Dorsey would be willing to give a DNA sample, Mr. Dorsey repeated, “Like I said, if I get a lawyer ... I wouldn’t mind doing it.” Mr. Dorsey added that he had “to make sure” that (in Detective Ross’s words) his “rights [we]re protected.” Thus, by his conduct, Mr. Dorsey demonstrated that he had a practical understanding that he had a right to demand the presence of counsel. To suggest, as the majority opinion does, that he might have understood that right only in the abstract is to ignore the record.
Further, Detective Ross expressly confirmed to Mr. Dorsey that Mr. Dorsey had a right to demand counsel and to bring the interrogation to an end. At one point, after Detective Ross had stepped out of the interrogation room for a time and then returned, he asked Mr. Dorsey whether he was “willing to still talk to me? You’re not saying — that you need a lawyer to talk to me, are you?” Mr. Dorsey answered, “No.” Detective Ross continued, “If you’re saying you want a lawyer, I’ll stop right now, I’ll walk out the door.”27 This is significant, since it was Detective Ross for whom Mr. Dorsey asked when he called out to say that he wanted to tell what happened. Detective Ross had acknowledged Mr. Dorsey’s rights, and, as noted earlier, Detective Crespo had told Mr. Dorsey that Detective Ross was a “good man.” I recognize that Detective Ross kept questioning Mr. Dorsey after Mr. Dorsey asked to be taken back to the holding cell “now,” a statement the trial court found was an invocation of his right to remain silent; that Detective Ross questioned Mr. Dorsey on the morning of May 8, hours after Mr. Dorsey had told Detective Thompson (with whom he was then alone in the interrogation room) that he “need[ed] to talk to a lawyer now”; and that Detective Ross is charged with that violation of Mr. Dorsey’s Miranda rights, even though he testified that he was not aware that Mr. Dorsey had invoked his right to counsel. But, as I explained in note 2 supra, I do not regard Mr. Dorsey’s statement about being taken to the holding cell as an unambiguous invocation of his right to remain silent, and I see no reason to think that either Mr. Dorsey or Detective Ross so regarded it. In addition, Mr. Dorsey was aware that Detective Ross was not present when he invoked his right to counsel at about 3:00 a.m.28 The critical point is whether Mr. Dorsey would have seen Detective Ross as someone who ac*1219knowledged his rights,29 and I am persuaded that he did so regard Detective Ross, and that this is why he asked to speak with Detective Ross when he decided to confess.
Detective Thompson, by contrast, exhibited no regard for Mr. Dorsey’s Miranda rights. But — and here is where the “background, experience, and conduct of the accused” come critically into play — Mr. Dorsey was a “seasoned veteran” of the criminal justice system, and he had “seen police do a lot of crazy stuff[.]” I find it entirely implausible that Mr. Dorsey’s demonstrated, practical understanding of his Miranda rights evaporated because of his experience after Detective Thompson took over the interrogation. Indeed, immediately after declaring that he was “not saying nothing else,” Mr. Dorsey uttered that he “should of just got a lawyer” rather than have brooked the detectives’ questioning.30 He thus demonstrated that he knew he had that right, even though Detective Thompson did not immediately honor it. He also thereby evidenced “a full awareness of both the nature of the right [he had earlier] abandoned and the consequences of the decision to abandon it.” Berghuis, 130 S.Ct. at 2260 (internal quotation marks omitted).
In addition, in his testimony at the suppression hearing, Mr. Dorsey acknowledged that he understood that his right not to speak with the detectives continued. He agreed that he “understood [he] didn’t need to talk to Investigator Crespo.” Understanding that, there is no reason to think that he failed to understand that he “didn’t need to talk” to any of the detectives; talking to the detectives was, rather, “a choice that [he] made.” The majority opinion does not explain why we should not take Mr. Dorsey at his word.31
My colleagues in the majority say that “the record does not show that Dorsey understood he would not be penalized for exercising his rights or rewarded for relinquishing them.” Ante, 1203. I believe it shows precisely that. First, it is reasonable to infer that Mr. Dorsey did not fear a penalty for exercising his rights because he invoked his rights, repeatedly. Second, as already discussed, during the interview in which he confessed, Mr. Dorsey acknowledged that he knew the detectives had no power over how he was charged. Third, as already described, Mr. Dorsey’s expressed belief was that as a black man accused of robbing a white woman, a se*1220vere penalty was inevitable, whether he spoke and admitted to the crime, or not (he expected “70, 80 years anyway, so what the hell_ “[I]f I lose, I lose. I ain’t getting out anyway, so what the hell.”).32 Although Mr. Dorsey’s belief (not to mention the racial history that no doubt engendered it) is lamentable, his expressed belief is perhaps the best evidence there can be that he was not under any illusion that he would be rewarded for relinquishing his rights. In my view, it is only by exalting generalizations over the record that my colleagues can conclude that Mr. Dorsey did not comprehend his rights.33
The majority opinion also focuses on the facts that Detectives Crespo and Young did not re-advise him of his rights or obtain another express waiver of his rights before interviewing him. This omission, they say, weighs against a finding that he knowingly and intelligently waived his rights. Ante, 1202-03. The majority opinion states further that “even if the suspect, after having terminated the interrogation by invoking his right to counsel, later chooses to initiate further discussion about the criminal investigation, the police must obtain ‘a valid waiver of the right to counsel and the right to silence’ before resuming the interrogation.” Ante 1192 (quoting Edwards, 451 U.S. at 486 n. 9, 101 S.Ct. 1880). It asserts in addition that the detectives’ “not re-advis[ing] him or obtaining] an explicit waiver from him before they resumed his interrogation” was “[o]n its face ... [an] omission [that] was in contravention of Edwards.” Ante, 1199. However, Edwards does not say that police must “obtain” a valid waiver (in the sense that they must re-advise the suspect of his rights and get him to write or say again that he is waiving them); rather, Edwards establishes, a waiver must have “occurred.” Edwards, 451 U.S. at 486 n. 9, 101 S.Ct. 1880. It is clear that “when an accused has invoked his right to have counsel present during custodial interroga*1221tion, a valid waiver of that right cannot be established by showing only that he responded to further police-initiated custodial interrogation[.]”. Id. at 484, 101 S.Ct. 1880. Nevertheless, as the majority opinion acknowledges, “waivers can be established even absent formal or express statements of waiver.” Berghuis, 130 S.Ct. at 2261.34
I frankly do not know what a rote, repeat citation of the Miranda rights, and a repeat expression of “I waive,” would have added in the circumstances here: a veteran of the criminal justice system, who demonstrably understood that he was entitled to have a lawyer present during interrogation if he wanted one and to employ that “caveat” at any time, who expressly understood that he did not need to talk to the detectives, who withstood his previous, lengthy interrogation without intimidation and without making any in-culpatory statement, and who also was not intimidated by his time in the holding cell. I am satisfied that an implied waiver occurred when Mr. Dorsey — who had previously been advised of the Miranda rights that he was “used to” — called out, told the detectives he wanted to tell them what happened, and then confessed. For that and all the foregoing reasons, I would hold that the trial court did not err in denying Mr. Dorsey’s motion to suppress his confession. Because the majority opinion concludes to the contrary, I respectfully dissent.

. Miranda v. Arizona, 384 U.S. 436, 473-74, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966) ("If the individual indicates in any manner, at any time prior to or during questioning, that he wishes to remain silent, the interrogation must cease.... If the individual states that he wants an attorney, the interrogation must cease until an attorney is present.”).


. I recognize that the trial court found that Mr. Dorsey invoked his right to remain silent even earlier than when he made the statement I quote in the text above: when he told Detective Ross that he wanted to "go back there [the holding cell] to sleep. Take me back now[.]” The government no longer contests that ruling, and, for purposes of observing a line of demarcation between the detectives’ "pre-invocation” and "post-invocation” interrogation of Mr. Dorsey, I accept the trial court’s finding. I note, however, that I do not think Mr. Dorsey's statement that he wanted to be allowed to sleep was an unambiguous statement that he wished to cut off any further conversation with police. See Berghuis v. Thompkins, - U.S. -, 130 S.Ct. 2250, 2260, 176 L.Ed.2d 1098 (2010) (holding that "an accused who wants to invoke his or her right to remain silent [must] do so unambiguously” and unequivocally); cf. DeWeaver v. Runnels, 556 F.3d 995, 1002 (9th Cir.2009) (holding that ”[t]he state appellate court could properly conclude ... that a reasonable officer in the circumstances would not have understood” defendant’s request to be "taken back to jail” to be "an invocation of the right to silence”) (citing Davis v. United States, 512 U.S. 452, 459-61, 114 S.Ct. 2350, 129 L.Ed.2d 362 (1994)). There is a stark contrast between Dorsey’s statement that he wanted to be taken to the holding cell to sleep and his unequivocal statement, 48 transcript pages later, "I don't want to talk no more. I'm not saying nothing else.” Cf. Berghuis, 130 S.Ct. at 2260 ("Thompkins did not say that he wanted to remain silent or that he did not want to talk with the police ..., so he did not invoke his right to remain silent.”).


. Certainly, the "initiation” envisioned by Edwards must come after a break in the interrogation. As one court has observed, "Edwards would be rendered meaningless if agents were permitted to continue interrogation after the *1208request for counsel, and then claim that the consequent response by the accused represented initiation and permitted a waiver of the asserted counsel right.” United States v. Gomez, 927 F.2d 1530, 1539 (11th Cir.1991) (concluding that the putative "initiation” was not a valid initiation since it came "no more than a few minutes” after the last question from police) (citation omitted); see also Commonwealth v. Ferguson, 278 Va. 118, 677 S.E.2d 45, 49 (2009) (holding that there had not been a "voluntary reinitiation of communication” but instead "one continuous custodial interrogation”). But Edwards suggests that "initiation” refers simply to a resumed exchange that was at the accused’s "suggestion or request,” and was not "at the instance of the authorities.” Edwards, 451 U.S. at 487, 101 S.Ct. 1880.


. See Miranda, 384 U.S. at 476, 86 S.Ct. 1602 (”[A]ny evidence that the accused was ... cajoled into a waiver will, of course, show that the defendant did not voluntarily waive his privilege.”); Beasley v. United States, 512 A.2d 1007, 1016 (D.C.1986) (noting, as part of an analysis of voluntariness, the fact that the appellant "never claimed that he was influenced by the officers' statements about the allegedly incriminatory evidence they had uncovered”).


. There is, as the majority opinion states, "a difference between evoking a response and compelling it,” ante, 1203 n. 107; but "we must remember the purpose behind [the] decisions in Miranda and Edwards: preventing government officials from using the coercive nature of confinement to extract confessions.” Arizona v. Mauro, 481 U.S. 520, 529-30, 107 S.Ct. 1931, 95 L.Ed.2d 458 (1987).


. I agree with the majority's conclusion upholding the trial court’s determination that Mr. Dorsey voluntarily waived his Miranda rights when he spoke to detectives on the afternoon of May 8 and confessed to assaulting and robbing Ms. Fotopoulous. The majority opinion reaches that conclusion out of deference to the trial court's finding, which it concludes (with "skepticism]”) was not clearly erroneous. For the reasons discussed in my concurring opinion in the now-vacated Division opinion in this case, see Dorsey v. United States, 2 A.3d 222, 234-39 (D.C.2010) (Thompson, J., concurring), and for many of the reasons discussed in this dissenting opinion, I would reach the conclusion that Mr. Dorsey voluntarily waived his rights even if our task were to make that determination in the first instance.


. I am nearly alone in my observations, but so was the child who — though others lined up to approve the emperor’s (invisible) new clothes and "carried] high the train that wasn’t even there” — exclaimed, “But he doesn’t have anything on!” Hans Christian Andersen, The Emperor’s New Clothes, in The Snow Queen and Other Tales 72, 77 (Pat Shaw Iversen trans., The New American Library 1966) (a tale aptly retold in In re Merck & Co., Inc. Sec., Derivative & ERISA Litig., 543 F.3d 150, 173 n. 18 (3d Cir.2008), and United States v. Harrington, 947 F.2d 956, 963 (D.C.Cir.1991) (Edwards, C.J. concurring)).


. I believe this must be regarded as part of the interrogation, inasmuch as the detectives’ leaving Mr. Dorsey handcuffed to his chair there was “a measure of compulsion above and beyond that inherent in custody itself,” and was action “that the police should [have] know[n][was] reasonably likely to elicit an incriminating response[.]” Rhode Island v. Innis, 446 U.S. 291, 300, 301, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980).


. Mr. Dorsey did not disagree when Detective Ross said to him, "I can’t threaten you with that [i.e., being locked up]. You’ve been locked up most of your life.”


. At the outset, Mr. Dorsey matter-of-factly told Detective Ross that he had run from the police because he "had some drugs on him."


. For example, when Detective Thompson told Mr. Dorsey that the police were going to pick up (i.e., arrest) his girlfriend, Mr. Dorsey asserted that the detective had no authority "to go across [to] another [police] district” to make an arrest. When Detective Ross expressed disbelief that Mr. Dorsey "never went to church with” his mother, Mr. Dorsey retorted, "How you know she a church woman?” He countered Detective Thompson's statement that "the court [would not] be as sympathetic as [the detectives]” with, "Trust me, I know. I’ve been there.”


. The transcript indicates that, at times, Mr. Dorsey was sweating and shaking while he was in the interrogation room. He attributed these symptoms to his "need[ing] a drink,” adding “I didn’t get my drink today.”


. Citing Maryland v. Shatzer, 559 U.S. 98, 130 S.Ct. 1213, 1222-23, 175 L.Ed.2d 1045 (2010) (adopting a bright-line rule that two weeks must pass following a suspect’s release from custody before the Edwards presumption of involuntariness expires and police may seek to interrogate the suspect after he asked for counsel), my colleagues also say that "[i]f the coercive effects of custodial interrogation are so profound that it takes two weeks in the community for them to dissipate even in the absence of police badgering, a few hours alone in a holding cell cannot be considered enough time for a suspect to ‘shake off’ egregious badgering of the sort exhibited here.” Ante, 1198 n. 80. However, the Supreme Court fashioned the "unusual” rule in Shatter because "officers need to know, with certainty and beforehand,” when they may lawfully initiate renewed interrogation. Shatzer, 130 S.Ct. at 1222-23. I see no implication in Schatter that any precise time period must elapse before the suspect may initiate a renewed conversation. Nor is there a reason for such a rule where (as the trial court found here and the majority accepts) the suspect made a voluntary waiver of his rights, and where, by the suspect’s own admission, the holding cell where he rested for several hours before deciding to resume speaking with police was a familiar and non-intimidating location. Cf. Henderson v. Singletary, 968 F.2d 1070, 1073-74 (11th Cir.1992) ("We note that for a significant period following a request to cut off questioning, ... the police are barred from interrogating a suspect. However, we do not believe the same time standard necessarily applies to a situation in which the police discontinue questioning and the defendant subsequently initiates a confession. The significant period standard was developed for situations in which the police are asked to stop questioning and then resume questioning. It does not make sense to apply the same time standard to situations in which the defendant controls the time period between the end of police questioning and the start of a defendant-initiated confession.") (internal quotation marks, footnote, and alterations omitted).


. It might be argued, I suppose, that it was the memory of being handcuffed to a chair all night and prevented from lying down comfortably that brought Mr. Dorsey to the brink of confession. But I would find that argument entirely unpersuasive, since Mr. Dorsey called out to the detectives to say that he wanted to tell them what happened when nightfall was still many hours away; it seems that if he had been motivated by a desire to *1213avoid spending another full night in the interrogation room, he would have waited until nightfall approached again, when that possibility was upon him.


. Moreover, the police-dominated atmosphere included the presence, of Detective Crespo, an officer whom Mr. Dorsey had known for about ten years, with whom he acknowledged he had a relationship of mutual respect, who Mr. Dorsey agreed had never lied to him in the ten years he had known him, who used to come "all the time” to the area where Mr. Dorsey worked shining shoes, who saw Mr. Dorsey three or four times a week over a five- or six-year period when Detective Crespo worked in the area where Mr. Dorsey "hung out,” and who sometimes gave Mr. Dorsey used clothing, tolerated his panhandling, and moved him away from an angry crowd at the time of his arrest. There is no denying that Detective Crespo was not on Mr. Dorsey's side; like the other detectives, he was urging Mr. Dorsey to confess, and — needless to say — he was no substitute for counsel. But my point here is simply that Mr. Dorsey was not entirely cut off from familiar and trusted people.


. Collazo v. Estelle, 940 F.2d 411, 427 (9th Cir.1991) (Kozinski, I., concurring).


. He did not do so even though he had told the detectives that he ran from police because he had drugs on him, said that he used marijuana, and appeared to agree with detective Ross that he had “a drug problem a little bit.”


. He said that he had “never ever hit a woman,” wasn’t "used to it,” didn’t know that she was “that old,” and had meant only to rob Ms. Fotopoulous, not to hit her. He never did express remorse for the robbery— except insofar as his statements that the robbery was "real stupid” and that he didn't need to rob anyone because he was working (audible on the tape, but not transcribed) could be said to be expressions of remorse.


. The transcript indicates that, immediately before saying this, Mr. Dorsey said the converse, "I ain’t feel bad after I done it.” On the recording, however, he can clearly be heard to say, "I even feel bad after I done it.”


. Detective Thompson also used the common expression "get it off your chest” when suggesting that jail time would give Mr. Dorsey an opportunity to get his "medical stuff squared away” and "off [his] chest.” Mr. Dorsey did not make any reference to that opportunity during his confession.


.Although the transcript indicates that Mr. Dorsey’s initial words that preceded the foregoing were, "I don’t want to sit in a cell for three (indiscernible),” I have listened to this portion of the recording many times, and I believe this is how Mr. Dorsey actually began his response to the question about what brought him to the point where he wanted to confess. (Should anyone object that the transcript must control, I remind them that the majority opinion states that Mr. Dorsey told Detective Crespo at one point that he " ‘probably’ could have beaten the charge in court,” ante, 1188, but the transcript of what Mr. Dorsey said at that point reads only, “I could probably (indiscernible).”)


.The majority opinion correctly notes that, in warning Mr. Dorsey that "prosecutors would 'up the charges’ if he did not confess,” Detective Ross "invok[ed] both his and Dorsey’s experience with the criminal justice system.” Ante, 1198. I fail to see how, having acknowledged that Mr. Dorsey’s own (ample) experience made him believe that this was a possibility, the opinion can conclude that Mr. Dorsey was reacting to the detective’s statement if he thought confessing might enable him to avoid a “whole lot of extra charges.”


. I also find it implausible that, during the time he spent in the holding cell, Mr. Dorsey "was brooding [] about how much worse off he would be with a lawyer than without one.” Collazo, 940 F.2d at 434 (Goodwin, J., dissenting).


. This is another sentence that is not in the transcript, but it can be heard clearly on the videotape.


. My colleagues in the majority say that they believe that "a per se rule barring the government from ever showing a valid initiation following improper police questioning of a suspect in custody after a request for counsel” — what might be called a "third layer of prophylaxis,” Davis, 512 U.S. at 462, 114 S.Ct. 2350 — "would be overly broad[.]” Ante, 1195. But, if a valid initiation (and, as I discuss below, a knowing and intelligent waiver) cannot be shown on the facts of this case, then I fear we have gone "a long way toward establishing the proposition that police misconduct creates a per se violation ... that subsequent voluntary acts of the accused can never render harmless.” Collazo, 940 F.2d at 433 (O’Scannlain, J, dissenting). I agree that a per se rule is not warranted, because its effect would be to "imprison a [suspect] in his privileges,” Montejo v. Louisiana, 556 U.S. 778, 788, 129 S.Ct. 2079, 173 L.Ed.2d 955 (2009) (internal quotation marks omitted), and because it would impose "substantial costs to the truth-seeking process and the criminal justice system.” Id. at 797, 129 S.Ct. 2079. Still, I think the benefit of a bright-line test (avoiding fact-intensive inquiries) would be preferable to the majority’s "cause-and-effect presumption” approach, ante, 1195, which assumes an "impact of the violation” despite all evidence to the contrary, and then requires a conclusion that the accused’s decision to speak again with the police was the fruit of the improper interrogation if the necessary fact-intensive review suggests even a barely "plausible” linkage between the improper interrogation and the words of the confession. Ante, 1195-96.


. The context of these statements in Berghuis shows that the Court was satisfied that this knowledge was supplied in the case before it merely by the suspect’s having heard read to him a rights card that contained that advice. The opinion states:
There was more than enough evidence in the record to conclude that Thompkins understood his Miranda rights. Thompkins received a written copy of the Miranda warnings; Detective Helgert determined that Thompkins could read and understand English; and Thompkins was given time to read the warnings. Thompkins, furthermore, read aloud the fifth warning, which stated that "you have the right to decide at any time before or during questioning to use your right to remain silent and your right to talk with a lawyer while you are being questioned.” ... He was thus aware that his right to remain silent would not dissipate after a certain amount of time and that police would have to honor his right to be silent and his right to counsel during the whole course of interrogation. Those rights, the warning made clear, could be asserted at any time. Helgert, moreover, read the warnings aloud.
130 S. Ct. at 2262. I believe that the record in this case does not disclose the language of the advice-of-rights card that Mr. Dorsey signed, but it does provide ample other evidence that Mr. Dorsey, too, understood that his right to remain silent and to have counsel did not dissipate.


. Thus, I cannot agree with my colleagues in the majority that Detective Ross "communicated to Dorsey that ... any attempts on his part to exercise his Miranda rights would be ignored.” Ante, 1202.


. Detective Ross had left the interview room shortly after 2:00 a.m., telling Mr. Dorsey that it was "time for you to get some rest.”


. This follows from the principle that "Edwards focuses on the state of mind of the suspect[.]” Arizona v. Roberson, 486 U.S. 675, 687, 108 S.Ct. 2093, 100 L.Ed.2d 704 (1988).


. Undeniably, Mr. Dorsey’s invocation of rights did not bring the immediate cessation of interrogation to which he was entitled, but I do not think it fair to surmise that Mr. Dorsey would have felt that he "futilely invoked” his rights. Ante, 1200. The transcript of the interrogation before Mr. Dorsey invoked his right to counsel covers 170 pages; after Mr. Dorsey invoked his right to counsel, Detective Thompson continued his questioning for only another seven pages, and he continued the questioning for less than one transcript page after Mr. Dorsey said unambiguously that he did not "want to talk no more” and was "not saying nothing else.” Thereafter, he left Mr. Dorsey alone in the interrogation room until morning. Detective Thompson’s failure to stop the interrogation right away was reprehensible conduct to be sure, but I suspect the sequence I have just described communicated to Mr. Dorsey that he did have the power to bring the questioning to adjournment.


.The trial judge stated that he did not "believe one word of what [Mr. Dorsey] said on this witness stand,” but he clarified that he meant that he did not "believe one word he said up there where there is a material difference in what he said and what the[ ] officers testified to.”


. As to Detective Ross's suggestion about the prosecutors "up[ping] the charges,” he said that this would likely happen if Mr. Dorsey did not "tell the truth,” not that it would happen if Mr. Dorsey chose to remain silent or to speak only with an attorney present. Detective Ross made the statement at a point when Mr. Dorsey was speaking to the detectives and continuing to insist that he "didn’t do nothing.” (Thus, the proposition that "there are no circumstances in which law enforcement officers may suggest that a suspect’s exercise of the right to remain silent may result in harsher treatment by a court or prosecutor,” United States v. Harrison, 34 F.3d 886, 891-92 (9th Cir.1994) (italics added), quoted ante, 1204, is not really apropos.) To be sure, the statement came after Mr. Dorsey demanded to be taken back to the holding cell, in words that the trial court found constituted an invocation of his right to remain silent, and after Mr. Dorsey told Detective Thompson (when Detective Ross was absent) that he wanted a lawyer and would say nothing else, so there can be no dispute that the statement constituted improper interrogation. (Note, though, that Detective Ross made essentially the same statement pre-invo-cation, telling Mr. Dorsey that he was going to court "one way or another” and that ”[t]he question is, how much time we want, a little bit or a lot?”) But, in light of the context discussed in note 2 and in the text accompanying notes 27 and 28 supra, I do not think it is reasonable to assume that Mr. Dorsey would have perceived Detective Ross’s statement as implying that he would face extra charges if he stood on his rights to remain silent and to have counsel present. Mr. Dorsey’s comments to Detective Crespo about not wanting "a whole lot of extra charges” strike me as a request that the Detective let the government know about his cooperation. Cf. Harrison, 34 F.3d at 891 (“We have held that the police generally may offer to tell the prosecutor about the defendant’s cooperation”).


. I find myself in agreement again with Circuit Judge O'Scannlain: "Courts must be wary of exaggerating what are properly recognized as contemptible improprieties into grandiose visions of injustice.” Collazo, 940 F.2d at 433 (O'Scannlain, J., dissenting).


. See also Berghuis, 130 S.Ct. at 2262 (noting that Miranda "does not impose a formalistic waiver procedure that a suspect must follow to relinquish [his Miranda] rights" and that, "[a]s a general proposition, the law can presume that an individual who, with a full understanding of his or her rights, acts in a manner inconsistent with their exercise has made a deliberate choice to relinquish the protection those rights afford.”).